Magnuson v. Lipscomb



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-043-CV





KENNETH J. MAGNUSON	APPELLANT



V.



MICHAEL R. LIPSCOMB	APPELLEE



------------



FROM THE 367
TH
 DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Appellant Kenneth J. Magnuson is attempting to appeal from the trial court’s order dismissing his suit against appellee Michael R. Lipscomb for want of prosecution.  Michael R. Lipscomb has filed a motion to dismiss, contending that appellant’s notice of appeal is untimely.  We will dismiss the appeal for want of jurisdiction.

The trial court dismissed appellant’s lawsuit on August 9, 2002.  Appellant timely filed a motion to reinstate the lawsuit, which extended the deadline for filing his notice of appeal until November 7, 2002, ninety days after the dismissal order was signed.  
See
 
Tex. R. App. P.
 26.1(a)(3).  Appellant did not file his notice of appeal until February 18, 2003, however; therefore, the notice of appeal is untimely, and this court has no jurisdiction over the appeal.  
See
 
Tex. R. App. P.
 25.1, 26.1 (providing, together, that appellate court has jurisdiction over timely-filed notice of appeal); 
see also
 
Weik v. Second Baptist Church,
 988 S.W.2d 437, 438 (Tex. App.—Houston [1
st
 Dist.] 1999, pet. denied) (holding that deadline for perfecting appeal from order dismissing cause for want of prosecution runs from date of dismissal order, not from date of trial court’s ruling on motion to reinstate).  Accordingly, we grant the motion to dismiss and dismiss the appeal for want of jurisdiction.



PER CURIAM

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DELIVERED: May 1, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.